                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                              Case No. 18cr4948-BGS-1

                                           Plaintiff,
                        vs.
                                                              JUDGMENT OF DISMISSAL
. Marisol Rebollar-Romero (1),
                                                                                   FILED
                                        Defendant.
                                                                                    FEB 2 0 2020
                                                                              CLERK US DISTRICT COURT
                                                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                           BY                      DEPUTY
IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Superseding Information:
       8:1325(a)(l) - Improper Attempted Entry by an Alien (Misdemeanor)




 Dated:    2/20/2020
                                                          «on.Bernard G. Skomal
                                                          United States District Judge
